      Case: 1:19-cv-00531 Document #: 21 Filed: 07/24/19 Page 1 of 1 PageID #:54




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WARREN B. MCFERREN,

     Plaintiff,                                       Case No. 1:19-cv-00531

v.                                                    Honorable Thomas M. Durkin

RECEIVABLES MANAGEMENT                                Magistrate Judge Susan E. Cox
PARTNERS, LLC,

     Defendant.

                     STIPULATION OF DISMISSAL WITH PREJUDICE

         IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, WARREN

B. MCFERREN and the Defendant RECEIVABLES MANAGEMENT PARTNERS, LLC,

through their respective counsel, that the above-captioned action is dismissed, on the merits and

with prejudice, pursuant to Federal Rule of Civil Procedure 41. Each party shall bear its own costs

and attorney fees.


Dated: July 24, 2019                         Respectfully Submitted,

WARREN B. MCFERREN                           RECEIVABLES MANAGEMENT PARTNERS,
                                             LLC

/s/ Mohammed O. Badwan                       /s/ Brandon Stein (with consent)
Mohammed O. Badwan                           Brandon Stein
Counsel for Plaintiff                        Counsel for Defendant
Sulaiman Law Group, LTD.                     Hinshaw & Culbertson LLP
2500 S. Highland Ave., Ste. 200              151 North Franklin Street, Suite 2500
Lombard, Illinois 60148                      Chicago, Illinois 60606
Phone: (630) 575-8181                        Phone: (312) 704-3720
mbadwan@sulaimanlaw.com                      bstein@hinshawlaw.com




                                                                                   304076905v1 1017601
